Exhibit 10.2
AMENDMENT NO. 1
TO THE MGM MIRAGE
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN II
     WHEREAS, Section 11.2 of the MGM MIRAGE Supplemental Executive Retirement
Plan II (the “Plan”) provides that the Plan may be amended in whole or in part
by the Board of Directors of MGM MIRAGE (the “Board”), provided that no
amendment or modification shall decrease or restrict the value of a
Participant’s vested account balance in existence at the time of such amendment
or modification; and
     WHEREAS, the Board has authorized and approved this Amendment No. 1 to the
Plan (this “Amendment”).
     NOW, THEREFORE, effective as of November 4, 2008, the Plan is hereby
amended as follows:
     1. Section 3.1(f) of the Plan shall be amended to add the following
sentence at the end thereof:
     Notwithstanding anything herein to the contrary, no Annual Company
Contribution Amounts shall be credited to the account of any Participant with
respect to any calendar quarter commencing on or after October 1, 2008;
provided, however, that a Participant shall continue to vest in Annual Company
Contribution Amounts credited prior to such date in accordance with Section 3.2
of the Plan.
     2. Article 11 of the Plan shall be amended to add the following new
Section 11.5:
     Notwithstanding anything herein to the contrary, the Committee, in its sole
discretion and to the extent it deems appropriate, may permit Participants to
make changes to existing payment elections prior to December 31, 2008 or such
earlier date as the Committee may specify. Any election changes made pursuant to
this Section 11.5 may not defer into later years amounts that would have been
payable in 2008 or cause payment of amounts payable in later years to be
accelerated into 2008. Elections under this section 11.5 shall comply in all
respects with the provisions of Internal Revenue Service Notice 2007-86 and
other applicable Internal Revenue Service and Treasury guidance.
     IN WITNESS WHEREOF, this Amendment is executed by a duly authorized officer
as of the date set forth below.
MGM MIRAGE

                 
By:
  /s/ John M. McManus       Date:   November 4, 2008
 
               
 
  John M. McManus,            
 
  Senior Vice President,            
 
  Assistant General Counsel & Assistant Secretary            

 